DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, recites the limitation “the front and back panels …to define an enclosure adapted to receive at least a portion of the child’s body other than the head”, renders the claim indefinite because it is unclear an enclosure only receives the child’s body not the head of the child. However, the fig.1 shows the enclosure is capable of receiving the head of the child.
Claim 8, recites the limitation “wherein the enclosure formed by the front panel and the back panel is open at a bottom of the sleeping bag”, renders the claim indefinite because it is unclear whether the enclosure extending to the bottom of the garment or 
Claims 9-10, recites the limitation “the enclosure formed by the front panel and the back panel is at least partially closed at a bottom of the sleeping bag; wherein the bottom of the sleeping bag comprises leg openings allowing the child’s legs to be inserted therethrough”, renders the claim indefinite since, fig.1 shows the enclosure disposed at the top of the garment? For the purpose of examination and as best understood the limitation is interpreted to means that the enclosure position at the top of the garment.
Claims 2-20 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-12, 15, 16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blackburn et al. (2019/0069609—hereinafter, Blackburn).
Regarding claim 1, Blackburn discloses a sleeping bag (fig.1 shown a garment having a front and back panels and zipper 38 discloses on the front panel) adapted for use by a child, comprising: a front panel, comprising an inner layer (fig.22 shown inner layer 402, outer layer 404 and inner layer 406), an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.22-23); a back panel, comprising an inner layer, an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.1, 22-23); a collar 36, disposed atop the front panel and the back panel and configured to fit snugly around the child’s neck; and a zipper (38), disposed on the outer layer of the front panel, extending vertically between an upper terminus proximate to the collar and a lower terminal point on the outer layer of the front panel, configured to open the sleeping bag by separating opposing lateral halves of the front panel when a zipper pull of the zipper is pulled upwardly and to close the sleeping bag by joining the opposing lateral halves when the zipper pull is pulled downwardly, wherein the front panel and the back panel are affixed to each other so as to define an enclosure adapted to receive at least a portion of the child’s body other than the head (fig.1).
Regarding claims 3-12, Blackburn discloses the sleeping bag of claim 1, wherein at least one of the outer layer of the front panel and the outer layer of the back panel comprises at least one row of stitching configured to prevent shifting of at least an underlying portion of at least one insulation layer (fig.1); further comprising two sleeves, 
Regarding claim 15 , Blackburn discloses the sleeping bag of claim 1, wherein at least one of the front panel and the back panel comprises at least one baffle, wherein the at least one baffle extends between the inner layer and the outer layer and separates at least one insulation layer into a plurality of chambers.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Waters et al. (2010/0257654—hereinafter, Waters).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Hunt (3857125).
Regarding claim 13, Blackburn does not disclose a draft tube, disposed on a portion of the inner layer of the front panel underlying the zipper and configured to reduce at least one of air flow through the zipper and heat loss through the zipper.  However, Hunt teaches a similar garment having a front and back panels, and a zipper 32, fig.1. and fig.5 shown the insulation layer material disposed between the inner layer and outer layer of the front and back panels. Furthermore, fig.5 shown the baffle tube 42 sewn along the inner layer 14 including stiffening tape 50 to aid in supporting the draft tube in extended position while yet substantially precluding catching of the material thereof between the teeth of the zipper (col.6, lines 58-68-col.7 lines 1-10). Therefore, it would 
Regarding claim 14, Hunt further discloses wherein a lower terminus of the draft tube is positioned below the lower terminal point of the zipper (fig.5).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn).
Regarding claim 17, Blackburn discloses garment is configured for infants and small children sleeping. However, Blackburn does not disclose wherein the sleeping bag is configured to effectively insulate and maintain a body temperature of the child in an ambient temperature selected from the group consisting of no more than about 60 °F, no more than about 50 °F, no more than about 40 °F, no more than about 30 °F, no more than about 20 °F, no more than about 10 °F, and no more than about 0 °F.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the garment is configured to use under temperature as claimed, such modification would be considered a mere choice for the preferred temperature on the basis of its suitability for the intended use.  
Regarding claim 18, Blackburn does not disclose wherein a length of at least one of the front panel and the back panel is between about 22 inches about 50 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling 
Regarding claim 19, Blackburn does not disclose wherein the length is about 32 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Timothy K Trieu/Primary Examiner, Art Unit 3732